Citation Nr: 1136026	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for right shoulder impingement syndrome with degenerative changes and rotator cuff tendonitis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in March 2009.

In April 2010, the Veteran testified at a RO hearing; a transcript of this proceeding is associated with the claims file.

Although the Veteran requested a Board hearing in his substantive appeal, the Veteran's representative withdrew the request in May 2011.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In a May 2011 written communication, the Veteran's representative withdrew the Veteran's appeal for entitlement to an increased rating for right shoulder impingement syndrome with degenerative changes and rotator cuff tendonitis.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met for entitlement to an increased rating for right shoulder impingement syndrome with degenerative changes and rotator cuff tendonitis, and the Board does not have appellate jurisdiction.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal

In a May 2011 written communication, the Veteran's representative withdrew the Veteran's appeal for entitlement to an increased rating for right shoulder impingement syndrome with degenerative changes and rotator cuff tendonitis.  The Board notes that the representative specifically stated that the claim was withdrawn.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Accordingly, the issue of entitlement to an increased rating for right shoulder impingement syndrome with degenerative changes and rotator cuff tendonitis is dismissed.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. § 20.204.


ORDER

The issue of entitlement to an increased rating for right shoulder impingement syndrome with degenerative changes and rotator cuff tendonitis, currently rated as 20 percent disabling, is dismissed.



REMAND

The Veteran contends that the severity of his service-connected PTSD warrants a higher disability rating, which is currently rated as 30 percent disabling.  Regrettably, the record as it currently stands is inadequate for the purpose of rendering a fully informed decision.  In such circumstances, a remand to the RO is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  See Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

Under the particular circumstances of this case, a remand is necessary to comply with the VA's duty to assist.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Board finds that all relevant VA and service medical records are not associated with the claims file.  In this regard, the Board notes that the Veteran filled out a VA Form 21-4142, dated in April 2006, which lists treatment from the VA Roseburg Healthcare System in 2004, the VA Puget Sound Health Care System - American Lake Division in 2006, and the Fort Lewis Alcohol/Drug Abuse Prevention and Control Program (ADAPCP) in 2004.  The Board observes that these referenced medical records are not associated with the claims file.

The Board finds that the medical records referenced by the Veteran would be pertinent to his claim.  The Board notes that in order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. § 4.126(a).  In this regard, during the April 2008 VA examination, the Veteran reported that when he was drinking his depression was severe and he had very serious suicidal ideation.  Furthermore, the VA psychologist who administered the examination concluded that the Veteran's PTSD and depression at the time of his alcohol abuse were both severe.  The Board notes that the Veteran has stated that he stopped drinking in April 2006.  Also, the Board notes that the first post-service medical records are from May 2007, even though the Veteran has reported VA treatment prior to May 2007.

With regard to the Veteran's service treatment records, the Board notes that the U.S. Court of Appeals for the Federal Circuit stated in Moore v. Shinseki, 555 F.3d 1369, 1372-73 (Fed. Cir. 2009), that a veteran's service medical records were relevant to a request for a higher disability rating, even though the records pre-dated the period for which the veteran sought disability compensation.  For these reasons, the Board finds that the VA and service medical records would be relevant to rating the Veteran's PTSD, since the effective date for PTSD is September 30, 2005, which is the day after his discharge from active duty service.

The Board finds that the record is unclear as to whether the RO has taken all appropriate action to request and obtain all relevant VA and service medical records.  VA is required to obtain VA and service medical records relevant to the Veteran's claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Therefore, in order to more fully address the entire period on appeal, the Board is of the opinion that further efforts should be undertaken to obtain any missing VA and active duty service medical records.

In view of the need to return the case for the development outlined above, it is reasonable to afford the Veteran another VA examination to ascertain the current severity of his PTSD disability.

Finally, the Board notes that additional evidence was received since the September 2010 supplemental statement of the case.  This evidence will undergo preliminary review by the RO during the course of the remand actions directed below.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain and associate with the claims file all of the Veteran's medical records pertaining to his active duty service that are not currently incorporated into the claims file.  The Board is particularly interested in records regarding (1) consultation with the Fort Lewis Alcohol/Drug Abuse Prevention and Control Program (ADAPCP) and (2) any mental health treatment records.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The RO should take appropriate action to obtain and associate with the claims file any VA treatment records (not already of record) relevant to the appeal from (1) the VA Roseburg Healthcare System since 2004, (2) the VA Puget Sound Health Care System - American Lake Division since 2005, and (3) the VA North Texas Health Care System since November 2007.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  After completion of the above, the RO should schedule the Veteran for a VA PTSD examination.  It is imperative that the claims file be made available for review in connection with the examination.  All examination findings should be reported to allow for application of VA PTSD rating criteria.  A Global Assessment of Functioning (GAF) score should be reported. 

4.  After completion of the above and any further development deemed necessary, the RO should review the expanded record and determine whether a higher rating for PTSD is warranted (for any time during the entire period on appeal).  The Veteran and his attorney should be furnished an appropriate supplemental statement of the case addressing the PTSD issue, and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


